El Juez Asociado Señob. FkaNco Soto,
emitió la opinión del tribunal.
Ramón Ortiz Quintana inició este pleito solicitando la rescisión de cierto contrato de compraventa celebrado con el demandado Juan Bautista Dragón! y que se le condenara ai pago de la cantidad de $250 y costas. Se alegó en la de-manda que el demandado se obligó a comprarle una finca urbana en determinada fecha por precio de $5,000, pero estipulándose que si en la fecha designada alguna- de las partes contratantes quebrantare o le conviniere faltar al convenio, quedaba obligada a la otra parte al pago de una compensación fija de $250 y costas, incluso honorarios de abogado.
El demandado no contestó la demanda y después de ce-lebrado el juicio en la corte inferior declaró rescindido el contrato privado de promesa de venta y condenó fil deman-dado a pagar al demandante la suma de $250 como daños y perjuicios por el incumplimiento del contrato, más las costas y honorarios de abogado.
El demandado solicitó, fundándose en el artículo 140 del Código de Enjuiciamiento Civil, que se le eximiera de los efectos de la sentencia por haber sido dictada sin juris-dicción y por inadvertencia de la corte.
La corte inferior negó la solicitud y no conforme el de-mandado estableció este recurso.
El apelante sostiene la falta de jurisdicción en la corte inferior porque no existiendo causa de acción en cuanto a la rescisión del contrato, la demanda quedó limitada al co-bro de $250, suma que debía reclamarse ante la corte mu*827nicipal por ser esta corte la que tiene jurisdicción por ra-zón de la cuantía.
Independientemente de la cuantía de los daños y per-juicios, no puede negarse que el pleito versaba sobre resci-sión de un contrato por valor de cinco mil dollars, y la sen-tencia tenía que resolver ese extremo, cualquiera que fuera su efecto, siendo, por'tanto, tal circunstancia suficiente por sí sola para dar jurisdicción a la corte de distrito.
Por todo lo expuesto, debe confirmarse la resolución ape-lada.